Citation Nr: 1519900	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a throat disability, to include as due to radiation exposure.

2.  Entitlement to service connection for a stomach disability, to include as due to radiation exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as due to radiation exposure.

4.  Entitlement to service connection for a prostate disability, to include as due to radiation exposure.

5.  Entitlement to service connection for a penis disability, to include as due to radiation exposure.

6.  Entitlement to service connection for a skin condition to include rashes, blisters, and shingles, to include as due to radiation exposure.  

7.  Entitlement to service connection for residuals of burns on both hands to include no fingerprints.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for surgery performed on vocal cords, paralyzing left vocal cord, and lost voice.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from December 1944 to November 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran and his wife testified before the undersigned in a March 2015 videoconference Board hearing, the transcript of which is included in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Additionally, the RO issued a rating decision in August 2014 reducing the Veteran's rating for service-connected hearing loss from 50 to 20 percent.  The VBMS and electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with the reduction.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for the aforementioned disabilities of the throat, skin, stomach, prostate, penis, and erectile dysfunction as a result of exposure to radiation while serving as a military policeman in service in Japan in the wake of the World War II bombings in Japan.  He believes he encountered a contaminated environment and people, and ingested contaminated water and food.  See March 2015 Board Hearing Transcript at pg. 12.  He also asserts that he suffered burns to the hands during a rough seas crossing on his way to Japan; he had to grab on to a hot exhaust pipe.  This has left him with no fingerprints and general finger disability.  See March 2015 Board Hearing Transcript at pp. 3-6.  Upon review off the evidence of record, the Board finds that a remand is warranted.  

Available service personnel records reflect that the Veteran served with the 25th Mechanized Cavalry Reconnaissance Troop in the Asiatic Pacific from June 1945 to September 1946.  He served as a military policeman in town patrol.  An October 2010 response to September 2010 PIES request for any service treatment records (STRs) was that those records were fire-related and that no records were recovered from the fire.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has not been examined by VA with regard to these disability claims.  VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A "radiation-exposed veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d) (2014).

Occupation of Hiroshima or Nagasaki, Japan, by United States forces is defined as official military duties within 10 miles of the city limits of either city which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d) (3) (vi) (2014).

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary. 38 C.F.R. § 3.309(d)(2) (2014).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2014).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. §3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has indicated that he suffers from multiple disabilities that he has been told are "pre-cancerous" due to exposure to radiation exposure or otherwise due to his service in Japan.  The record does not reflect that he has been afforded VA examination and opinion as to etiology of his disabilities in this regard.  The Board notes that the record reflects that the Veteran served as indicated in Japan as a military policeman.  Moreover, he has submitted sufficient medical evidence and lay testimony of current disability.  There is insufficient competent medical evidence on file for VA to make a decision on the claim.  Accordingly, examination is warranted.  

As to the claim for burns of the hands, the Veteran has credibly testified that he burned his hands while traveling on an LST en route from Hawaii to Japan and that he perceives that he has never fully regained feeling in his fingers.  There is insufficient competent medical evidence on file for VA to make a decision on the claim.  Accordingly, examination is warranted.  

Furthermore, the Board notes that the Veteran testified that he was treated over the years for the conditions for which he seeks service connection, to include his stomach condition and skin condition, penis and prostate conditions.  It is unclear whether additional outstanding private treatment records exist that could be helpful to his claim.  The Veteran should be provided the opportunity to submit information that would help the Board obtain any such records.  

Additionally, it is noted that the Veteran testified that he believes that his penis disability has been mischaracterized in the record inasmuch as he does not assert that it came from a sexually transmitted disease but rather is a rash somehow connected to his skin disorder and his exposure to radiation in Japan.  In this regard, the Board notes the Veteran's signed November 2011 supplemental claim for compensation lists a claim for service connection for "prostate problems caused by unprotected sex in service," typed out, with a notation as to details written in alongside the typed information.  Nonetheless, the testimony is noted inasmuch as the Veteran urges that the claim was mischaracterized.

Finally, the Board notes that the Veteran has perfected an appeal with the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for surgery performed on vocal cords, paralyzing left vocal cord, and lost voice, denied in an August 2013 rating decision.  He indicated in his substantive appeal for that issue that he was seeking a videoconference on the issue.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment he received from any additional sources for which records have not previously been sought and which he wishes to have considered, to include those discussed at his hearing before the undersigned.

2.  Conduct any development necessary to determine whether the Veteran was exposed to radiation during his service in compliance with current VA laws and regulations.  

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine whether the claimed disorders are related to service or any incident of service.  The VBMS/VVA electronic record including a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that there are current disorders of throat, skin, stomach, prostate, penis, and erectile dysfunction that were incurred in or are otherwise related to service, to include exposure to radiation.  As to the claim for burns, the examiner should opine as to whether it is at least as likely as not that there is current disability that was at least as likely as not incurred in or is otherwise related to service.  The Board finds his testimony as to the incurrence of burns while crossing from Hawaii to Japan in rough seas to be credible.  

All opinions expressed should be supported by complete rationale.  For the purposes of examination, the Veteran is considered a reliable historian inasmuch as his statements are not inconsistent with the documented record.  It is noted that the Veteran's service treatment records are unavailable.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and fully completed.  If any development is incomplete, appropriate corrective action must be implemented.  

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate all of the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.  

6.  Separately, the Veteran must be afforded a VA videoconference hearing on his claim for compensation under 38 U.S.C.A. § 1151 for surgery performed on vocal cords, paralyzing left vocal cord, and lost voice.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






